EXHIBIT “A”
CLERK OF STATE COURT
COBB COUNTY, GEORGIA
   20-A-1138
APR 01, 2020 10:15 AM
CLERK OF STATE COURT
COBB COUNTY, GEORGIA
   20-A-1138
APR 01, 2020 10:15 AM
CLERK OF STATE COURT
COBB COUNTY, GEORGIA
   20-A-1138
APR 06, 2020 12:12 PM
                                                                                        CLERK OF STATE COURT
                                                                                        COBB COUNTY, GEORGIA
                                                                                           20-A-1138
                             IN THE STATE COURT OF COBB COUNTY
                                      STATE OF GEORGIA                                 APR 09, 2020 10:42 AM


KRYSTAL GREENLAND,                                       )
                                                         )
      Plaintiff,                                         )
                                                         )       CIVIL ACTION FILE
v.                                                       )       NO. 20A1138
                                                         )
J&J HERNANDEZ, INC, AMGUARD                              )
INSURANCE COMPANY, and                                   )
RAUL VIADA,                                              )
                                                         )
      Defendants.                                        )


          RULE 5.2 CERTIFICATE OF SERVICE OF DISCOVERY MATERIALS

         Pursuant to Rule 5.2 of the Uniform State Court Rules, I hereby certify that I have this day

served

         1.        Defendants’ First Request for Production of Documents and Things and Notice to

Produce to Plaintiff;

         2.        Defendants’ First Interrogatories to Plaintiff;

upon opposing counsel in this action via statutory electronic service addressed as follows:

                                          Michael L. Goldberg
                                            Eric J.D. Rogers
                                             Adam P. Smith
                                          Fried Goldberg, LLC
                                         Three Alliance Center
                                     3550 Lenox Rd, NE, Suite 1500
                                        Atlanta, GA 30326-430


      I further certify that I have e-filed this RULE 5.2 CERTIFICATE OF SERVICE via

PeachCourt efiling system which will automatically send electronic mail notification of such

filing to counsel of record who are PeachCourt system participants, and mailed a paper copy of




                                                   -1-
same mailed by the United States Postal Service, first-class, postage prepaid, to parties and counsel

of record who are non-PeachCourt participants, properly addressed upon:

                                      Michael L. Goldberg
                                        Eric J.D. Rogers
                                         Adam P. Smith
                                      Fried Goldberg, LLC
                                     Three Alliance Center
                                 3550 Lenox Rd, NE, Suite 1500
                                    Atlanta, GA 30326-430

       This 9th day of April, 2020.


                                                      FREEMAN MATHIS & GARY, LLP

                                                      /s/ Shaun M. Daugherty
                                                      SHAUN M. DAUGHERTY
                                                      Georgia Bar No. 205877
                                                      sdaugherty@fmglaw.com
                                                      Attorneys for Defendants
100 Galleria Parkway, Suite 1600
Atlanta, GA 30339-5948
(770) 818-0000 (telephone)
(770) 937-9960 (facsimile)




                                                -2-
                                                                                         CLERK OF STATE COURT
                                                                                         COBB COUNTY, GEORGIA
                                                                                           20-A-1138
                         IN THE STATE COURT OF COBB COUNTY
                                  STATE OF GEORGIA                                      APR 22, 2020 03:25 PM


KRYSTAL GREENLAND,                                    )
                                                      )
      Plaintiff,                                      )
                                                      )       CIVIL ACTION FILE
v.                                                    )       NO. 20A1138
                                                      )
J&J HERNANDEZ, INC, AMGUARD                           )
INSURANCE COMPANY, and                                )
RAUL VIADA,                                           )
                                                      )
      Defendants.                                     )


     DEFENDANTS’ ANSWER AND DEFENSES TO PLAINTIFF’S COMPLAINT

       COME NOW, Defendants J&J Hernandez, Inc., AmGuard Insurance Company, and Raul

Viada, by and through counsel, serve this answer and defenses to Plaintiff’s Complaint as follows:

                                        FIRST DEFENSE

       All or part of Plaintiff’s Complaint fails to state a cause of action against one or all of the

Defendants upon which relief can be granted and Defendants therefore move to dismiss said action.

                                      SECOND DEFENSE

       No act or omission of these Defendants either proximately caused or contributed to

whatever damage the Plaintiff may have sustained, and on account thereof, Plaintiff is not entitled

to recover any sum of these Defendants.

                                       THIRD DEFENSE

       The occurrence complained of was caused, produced and brought about directly and

proximately by the negligence of some other person or persons for whom these Defendants were

not responsible and, on account thereof, Plaintiff is not entitled to recover any sum of these

Defendants.



                                                 1
                                        FOURTH DEFENSE

          The failure to specifically plead special damages bars their recovery. O.C.G.A. §9-11-

9(g).

                                          FIFTH DEFENSE

          To avoid waiving affirmative defenses which may subsequently develop, and in further

answer, Defendants state that Plaintiff’s Complaint may be barred by the affirmative defenses

stated in O.C.G.A. §9-11-8(c), or any one of them.

                                          SIXTH DEFENSE

          To the extent as may be shown by the evidence through discovery, Defendants assert the

defenses of assumption of the risk, contributory/comparative negligence, failure of Plaintiff to

exercise ordinary care for Plaintiff’s own safety, failure to avoid consequences, failure to mitigate

damages, accord and satisfaction, arbitration and award, discharge in bankruptcy, duress, estoppel,

failure of consideration, fraud, illegality, injury by fellow servant, laches, last clear chance, license,

payment, release, res judicata, statute of frauds, statute of limitations sudden emergency, and

waiver.

                                       SEVENTH DEFENSE

          The Plaintiff’s Complaint, to the extent that it seeks punitive or exemplary damages,

violates the Defendants’ right to protection from excessive fines as provided in the Eighth

Amendment of the Constitution of the United States and violates the Defendants’ right to the

substantive due process as provided in the Fifth Amendment and Fourteenth Amendment of the

United States Constitution, and therefore fails to state a cause of action supporting punitive

damages.




                                                    2
                                       EIGHTH DEFENSE

       All claims for punitive damages in the Plaintiff’s Complaint violate the Constitution of the

State of Georgia and due process clause of the Fourteenth Amendment of the United States

Constitution, because Georgia law does not restrict an award of punitive damages to a reasonable

relationship for the actual harm nor does it have any type of objective criteria for awarding punitive

damages; it does not require that punitive damages bear relationship to any compensatory damages

allowed; it allows punitive damages to be awarded based on nominal damages only; and it allows

punitive damages to be awarded under an evidentiary standard which is less than beyond a

reasonable doubt.

                                        NINTH DEFENSE

       The Plaintiff’s claim for punitive damages violates the United States Supreme Court’s

holding in State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408 (2000).

                                        TENTH DEFENSE

       Defendants maintain that any award of punitive damages made in this matter shall be

capped at $250,000 per OCGA § 51-12-5.1(g).

                                     ELEVENTH DEFENSE

       Further answering the numbered paragraphs of Plaintiff’s Complaint, Defendant answers

as follows:

                                PARTIES AND JURISDICTION

                                                  1.

       Defendants are without sufficient information to either truthfully admit or deny the

allegations contained in this paragraph.




                                                  3
                                                 2.

       Defendants admit the allegations contained in this paragraph.

                                                 3.

       Defendants admit the allegations contained in this paragraph.

                                                 4.

       Defendants admit the allegations contained in this paragraph.

                                                 5.

       Defendants admit the allegations contained in this paragraph.

                                           BACKGROUND

                                                 6.

       Defendants state that the allegations contained in this paragraph are not of relevant facts or

law and requires no response from these Defendants. To the extent that a response is required,

Defendants admit that plaintiff appears to be bringing suit based on the motor vehicle collision

that occurred on or about August 4, 2018 on I-20 in Cobb County, Georgia.

                                                 7.

       Defendants admit the allegations contained in this paragraph.

                                                 8.

       Defendants admit the allegations contained in this paragraph.

                                                 9.

       Defendants admit that Defendant Viada collided with the rear of plaintiff’s vehicle and

admits that he was cited for violation of OCGA § 40-6-49. Defendants deny the remaining

allegations contained in this paragraph.




                                                 4
                                                 10.

       These Defendants admit that Plaintiff’s vehicle collided with the vehicle in front of it.

Defendants are without sufficient knowledge to truthfully admit or deny the remaining allegations

contained in this paragraph.

                                                 11.

       Defendants are without sufficient knowledge to truthfully admit or deny the allegations

contained in this paragraph.

                                   COUNT 1 - NEGLIGENCE

                                                 12.

       Defendants incorporate their responses to Paragraphs 1 through 11 of the Plaintiff’s

Complaint, inclusive, by reference as if fully set forth herein.

                                                 13.

       Defendants admit the allegations contained in this paragraph.

                                                 14.

       Defendants deny the allegations contained this paragraph.

                                                 15.

       Defendants deny the allegations contained in this paragraph.

                               COUNT 2 - IMPUTED LIABILITY

                                                 16.

       Defendants incorporate their responses to Paragraphs 1 through 15 of the Plaintiff’s

Complaint, inclusive, by reference as if fully set forth herein.



                                                  5
                                                 17.

       Defendants admit the allegations contained in this paragraph.

                                                 18.

       Defendants admit the allegations contained in this paragraph.

                                                 19.

       Defendants admit that J&J Hernandez, Inc. is responsible for the actions of Raul Viada.

Defendants deny the remaining allegations contained in this paragraph.

             COUNT 3 - NEGLIGENT HIRING, TRAINING & SUPERVISION

                                                 20.

       Defendants incorporate their responses to Paragraphs 1 through 19 of the Plaintiff’s

Complaint, inclusive, by reference as if fully set forth herein.

                                                 21.

       Defendants deny the allegations contained in this paragraph.

                                                 22.

       Defendants deny the allegations contained in this paragraph.

                                                 23.

       Defendants deny the allegations contained in this paragraph.

                                                 24.

       Defendants deny the allegations contained in this paragraph.

                                 COUNT 4 - DIRECT ACTION

                                                 25.

       Defendant incorporates his responses to Paragraphs 1 through 24 of the Plaintiff’s

Complaint, inclusive, by reference as if fully set forth herein.



                                                  6
                                                 26.

       Defendants admit that OCGA § 40-2-140 provides for a direct action against Defendant

AmGuard Insurance Company.

                                                 27.

       Defendants admit the allegations contained in this paragraph.

                                                 28.

       Defendants admit the allegations contained in this paragraph.

                                                 29.

       Defendants deny liability to the plaintiff and, therefore, deny the allegations contained in

this paragraph.

                                     COUNT 5 - DAMAGES

                                                 30.

       Defendants incorporate their responses to Paragraphs 1 through 29 of the Plaintiff’s

Complaint, inclusive, by reference as if fully set forth herein.

                                                 31.

       Defendants deny the allegations contained in this paragraph.

                                                 32.

       Defendants deny the allegations contained in this paragraph.

                                                 33.

       Defendants deny the allegations contained in this paragraph.




                                                  7
                                                 34.

          Defendants deny the allegations contained in this paragraph.

                               COUNT 6 - PUNITIVE DAMAGES

                                                 35.

          Defendant incorporates its responses to Paragraphs 1 through 34 of the Plaintiff’s

Complaint, inclusive, by reference as if fully set forth herein.

                                                 36.

          Defendants deny the allegations contained in this paragraph.

                                                 37.

          In response to the “WHEREFORE” paragraph immediately following paragraph 36 of the

complaint, including subparagraphs a. through d. thereof, Defendants deny that they are liable to

Plaintiff and that Plaintiff is entitled to any relief from Defendants under any theory at law or in

equity.

                                                 38.

          Each and every allegation contained in Plaintiff’s Complaint not specifically addressed

above is hereby expressly denied.

          WHEREFORE, Defendants having fully answered the Plaintiff’s Complaint, pray that they

hence be discharged of the Plaintiff’s Complaint on all the aforesaid defenses, and that judgment

be entered in favor of these Defendants and against the Plaintiff, with all costs cast upon the

Plaintiff.

          This 22nd day of April, 2020.

                                               FREEMAN MATHIS & GARY, LLP

                                               /s/ Shaun Daugherty
                                               SHAUN M. DAUGHERTY
                                               Georgia Bar No. 205877
                                                  8
                           Attorney for Defendants
100 Galleria Parkway
Suite 1600
Atlanta, GA 30339
(770) 818-0000 – Phone
(770) 937-9960 – Fax
Sdaugherty@fmglaw.com
(cc: ffinley@fmglaw.com)




                              9
                                 CERTIFICATE OF SERVICE

       I hereby certify that I have served the within and foregoing Defendants’ Answer and

Defenses to Plaintiff’s Complaint via PeachCourt e-file system which will send electronic

notification of such filing to counsel of record as follows:

                                       Michael L. Goldberg
                                         Eric J.D. Rogers
                                          Adam P. Smith
                                       Fried Goldberg, LLC
                                      Three Alliance Center
                                  3550 Lenox Rd, NE, Suite 1500
                                     Atlanta, GA 30326-4302


       This 22nd day of April, 2020.


                                              FREEMAN MATHIS & GARY, LLP


                                              /s/ Shaun Daugherty
                                              SHAUN M. DAUGHERTY
                                              Georgia Bar No. 205877
                                              Attorney for Defendants
100 Galleria Parkway
Suite 1600
Atlanta, GA 30339
(770) 818-0000 – Phone
(770) 937-9960 – Fax
Sdaugherty@fmglaw.com
(cc: ffinley@fmglaw.com)




                                                 10
